The Attorney General of Florida filed in this Court an information in the *Page 206 
nature of quo warranto against a foreign corporation, upon which information a writ was issued commanding the respondent "to show cause why said respondent should not be ousted of its permit to do business in Florida and why it should not be canceled" for alleged violation of statutes of the State. The respondent demurred to, and moved to quash the information challenging the use of the writ and the sufficiency of the information.
The statutes of the State of Florida provide:
"No foreign corporation shall transact business, or acquire, hold or dispose of property in this State until it shall have filed in the office of the Secretary of State a duly authenticated copy of its charter or articles of incorporation, and shall have received from him a permit to transact business in this State; * * *." Sec. 6026 (4095), C. G. L.
A permit was issued to the respondent foreign corporation.
Sections 7944 (5719), et seq., Article XII, pages 3710, etseq., C. G. L., contain regulations and prohibitions with reference to combinations in restraint of trade and other anti-trust provisions:
Section 7947 (5722) of the statute provides that:
"Any foreign corporation violating any of the provisions of this article is hereby denied the right, and prohibited from doing any business within this State, and it shall be the duty of the Attorney General to enforce this provision by injunction, or other proper proceedings, in the name of the State of Florida."
The duty of the Attorney General is mandatory when a violation of the statute is made to appear and he has the choice of the judicial remedies that may be afforded "by injunction or other proper proceedings." *Page 207 
An information in the nature of quo warranto having been filed by the Attorney General, the State is entitled to the processes of the court thereunder if the writ and the proceedings consequent thereon may legally be made applicable in the case.
Quo warranto may be used to adjudicate the right of a foreign corporation to continue doing business in a State under a permit from the State when such foreign corporation is violating the laws of the State in which it is doing business by virtue of its permit. See 51 C. J. 322; Standard Oil Co. v. Missouri, 218 Mo. 1, 224 U.S. 270, 32 Sup. Ct. 406, Ann. Cas. 1913 D 936; State v. Virginia-Carolina Chemical Co.,71 S.C. 544, 51 S.E. Rep. 455. See also 41 C. J. 207; 14 C. J. 1293; State v. B. C.  M. R. R. Co., 25 Vt. 433; State v. American Book Co., 65 Kan. 847, 69 Pac. Rep. 563; State v. Kansas Natural Gas Co., 71 Kan. 785, 81 Pac. Rep. 506; State v. Western Union Mut. Life Ins. Co., 47 Ohio St. 167,24 N.E. Rep. 392; Wolverine Fish Co., Attorney General, ex rel. v. A. Booth Co., 143 Mich. 89, 106 N.W. Rep. 868.
Authorities entitled to consideration indicate that an information in the nature of quo warranto may be used in cases of this nature, and as such use does not appear to conflict with any statute of this State, it may fairly be regarded as being included in the expression "other proper proceedings" in Section 7947 (5722), C. G. L.
The writ being appropriate, the parties to and the allegations of the information, which are unnecessary when the proceeding is by the Attorney General for the State, may be regarded as surplusage, since they do not negative the right of the State to the writ.
TERRELL and BUFORD, J. J., concur.